



Exhibit 10.3
AMENDMENT TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered into as of
February 16, 2017, by and between The New Home Company Inc., a Delaware
corporation (the “Company”) and John Stephens (“Executive”). Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Employment Agreement (as defined below).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of May 29, 2015, effective as of June 26, 2015 (the
“Employment Agreement”) which sets forth the terms and conditions of Executive’s
employment by the Company; and


WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as March 13, 2017:


1.Section 1 of the Employment Agreement is hereby amended by adding the
following language to the end of such Section:


“Notwithstanding the foregoing, in the event that the Company experiences a
Change in Control (as defined below), then the Employment Period shall instead
continue through the second anniversary of the consummation of the Change in
Control (and thereafter the automatic one-year extensions will continue in
accordance with this Section 1, but on the anniversaries of the consummation of
the Change in Control rather than on anniversaries of the Effective Date).”


2.The Employment Agreement is hereby amended by adding the following as Section
18 thereof:


“18. Protected Rights. Each party understands that nothing contained in this
Agreement limits any party’s ability to file a charge or complaint with the U.S.
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Each party further understands that this
Agreement does not limit any party’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit any
party’s right to receive an award for information provided to any Government
Agencies.





--------------------------------------------------------------------------------







3.The first sentence in Section 4(c) of the Employment Agreement is hereby
deleted and replaced with the following three sentences:


“If the Employment Period ends on account of Termination Without Cause or
Termination for Good Reason but is not a CIC Qualifying Termination, Executive
shall receive a severance payment (the “Severance Payment”) in an amount equal
to one times the sum of (A) Executive’s Base Salary at the time of termination
(or, in the event of a Termination for Good Reason, the Base Salary prior to the
event constituting Good Reason if such Base Salary is higher than the Base
Salary at the time of termination) plus (B) the highest annual bonus paid to
Executive during the three most recently completed years prior to Executive’s
termination of employment. If the Employment Period ends on account of a CIC
Qualifying Termination, Executive shall receive a severance payment (the “CIC
Severance Payment”) in an amount equal to one times the sum of (A) Executive’s
Base Salary at the time of termination (or, in the event of a Termination for
Good Reason, the Base Salary prior to the event constituting Good Reason if such
Base Salary is higher than the Base Salary at the time of termination) plus (B)
the greater of the target annual cash incentive bonus for the year in which the
CIC Qualifying Termination occurs and the highest annual bonus paid to Executive
during the three most recently completed years prior to Executive’s termination
of employment. For the avoidance of doubt, the Severance Payment and CIC
Severance Payment are intended to be mutually exclusive and under no
circumstance shall Executive receive both the Severance Payment and CIC
Severance Payment.”
    
4.The following language is added as Section 4(f) and Section 4(g) of the
Employment Agreement:


“(f)    For purposes of this Agreement, “CIC Qualifying Termination” means the
termination of the Employment Period on account of Termination Without Cause or
Termination for Good Reason, in either case, on or within 24 months after the
occurrence of a Change in Control.
(g)    For purposes of this Agreement, “Change in Control” has the meaning set
forth in the Company’s 2016 Incentive Award Plan.”
5.This Amendment shall be and is hereby incorporated in and forms a part of the
Employment Agreement.


6.Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.






[SIGNATURE PAGE FOLLOWS]
    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto.




THE NEW HOME COMPANY INC.,
a Delaware corporation




By:    /s/ H. Lawrence Webb    
Name:    H. Lawrence Webb
Title:    Chief Executive Officer








“EXECUTIVE”


/s/ John Stephens        
John Stephens



